      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 1 of 12



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN LEON JOYCE,                              )   Case No.: 1:20-cv-01324-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     STEWART SHERMAN, et al.,
                                                     )   FINDINGS AND RECOMMENDATIONS
15                                                   )   RECOMMENDING DISMISSAL OF ACTION
                    Defendants.                      )   FOR FAILURE TO STATE COMPLY WITH A
16                                                   )   COURT ORDER, FAILURE TO PROSECUTE,
                                                     )   AND FAILURE TO STATE A COGNIZABLE
17                                                   )   CLAIM FOR RELIEF
                                                     )
18                                                   )   (ECF No. 18)
                                                     )
19
20          Plaintiff Steven Leon Joyce is proceeding pro se and in forma pauepris in this civil rights

21   action pursuant to 42 U.S.C. § 1983.

22          Plaintiff filed the instant action on September 16, 2020. On October 5, 2020, the Court

23   screened Plaintiff’s complaint, found no cognizable claims, and granted Plaintiff thirty days to file an

24   amended complaint. (ECF No. 8.) Plaintiff failed to file an amended complaint or otherwise respond

25   to the Court’s order. On October 30, 2020, Plaintiff filed an amended complaint. (ECF No. 12.) On

26   November 16, 2020, the Court screened the amended complaint, again found not cognizable claim,

27   and granted Plaintiff one final opportunity to amend the complaint. (ECF No. 13.) Plaintiff failed to

28   file a second amended complaint or otherwise respond to the Court’s November 16, 2020 order. On

                                                         1
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 2 of 12



1    February 25, 2021, the Court ordered Plaintiff to show cause within fourteen days why the action

2    should not be dismissed. (ECF No. 18.) Plaintiff failed to respond to the Court’s February 25, 2021

3    order and the time to do has now passed.

4                                                          I.

5                                        SCREENING REQUIREMENT

6             The Court is required to screen complaints brought by prisoners seeking relief against a

7    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

8    Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

9    “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]

10   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

11            A complaint must contain “a short and plain statement of the claim showing that the pleader is

12   entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

13   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

14   do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

15   550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate that each defendant personally

16   participated in the deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

17   2002).

18            Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

19   construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

20   (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

21   which requires sufficient factual detail to allow the Court to reasonably infer that each named

22   defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

23   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

24   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

25   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

26   ///

27   ///

28   ///

                                                           2
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 3 of 12



1                                                        II.

2                                      SUMMARY OF ALLEGATIONS

3           From mid-April to May 13, 2019, Defendants Doctor Kokor and Registered Nurse Powell

4    delayed sending Plaintiff to the Adventist Health Hospital in Bakersfield, California in order for

5    Plaintiff to recover appropriately.

6           G. Fajardo, Clarence Cryer, and S. Gates reviewed and denied Plaintiff’s healthcare appeal.

7           On January 29, 2019, Doctor Kokor noted that Plaintiff was placed into the HIV-

8    anticoagulation status. (Am. Compl., Ex. A-1.) Registered Nurse Sarah noted that Plaintiff was

9    scheduled for cystoscopy and transrectal ultrasonography of the prostate with multiple biopsies. (Id.)

10          On March 18, 2019, Doctor Kokor noted that had elevated PSA and a family history of

11   prostate CA. “The urinary bladder exhibits a post void residual bladder volume of 68 cc which is

12   abnormal. IMPRESSION: Prostatomegaly with urinary retention.” (Id., Ex. A-2.)

13          On April 10, 2019, Doctor Kokor ordered a Microalb RAM urine test which revealed

14   abnormalities in Albumin excretion. (Id., Exs. A-3, A-4.)

15          On April 24, 2019, Plaintiff filed a health care services request form informing medical staff

16   that he had been coughing for three days and had symptoms of a cold. Plaintiff requested cold

17   medication, but on April 30, 2019, Doctor Kokor had Chinyere-Nyenke add notations that Tylenol,

18   Ibuprofen, and Nortriptyline had failed to help Plaintiff. (Id., Ex. A-6.)

19          On April 29, 2019, Doctor Kokor extended Plaintiff’s HIV anticoagulation treatment placing a

20   completion date of July 28, 2019.

21          On May 1, 2019, Doctor Kokor conducted an x-ray of Plaintiff’s right hip and found mild

22   degenerative bone mineralization defect. On May 2, 2019, Doctor Kokor examined Plaintiff’s chest

23   by way of x-ray, and the frontal and lateral chest radiographs found small left lung

24   connolidation/pneumonia:hyperinflation. Follow-up x-rays were recommended for resolution, and

25   another blood specimen was collected from Plaintiff to test for coccoidal antibodies. (Id., Exs. A-8,

26   A-9, A-10.)

27   ///

28   ///

                                                         3
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 4 of 12



1           On May 2, 2019, Plaintiff informed Registered Nurse that his cough was back and he was

2    having shortness of breath while laying in bed. Plaintiff was transported to the Hospital in

3    Bakersfield. (Id., Ex. A-11.)

4           The stool specimens collected from Plaintiff on March 12, 2019, and the blood specimen

5    collected on May 2, 2019, were returned on May 3, 2019 showing negative semi-quantitative

6    assessment for coccoid antibodies. (Id., Ex. A-9.)

7           Doctor Kokor was temporarily replaced by Doctor Julius Metts who obtained a blood

8    specimen from Plaintiff on May 3, 2019, and chose to use the same Quest Diagnostic Lab in West

9    Hills that Doctor Kokor used to test for coccidioidomycosis antibodies “which speaks of its

10   inac[c]uracy.” (Am. Compl. at 7, Exs. A-13, A-14.)

11          On May 6, 2019, Plaintiff submitted another health care services request form informing

12   Registered Nurse Powell that his breathing had gotten worse, he had not slept in two weeks, and the

13   medication was not working. (Id., Ex. A-15, A-18.)

14          On May 10, 2019, Doctor Nyenke noted that Plaintiff had an obstructed symptom that had not

15   been relieved on the treatment, yet Plaintiff was back in his cell on the yard “fighting his way through

16   the morbid sore throat, and inability to breathe, writing yet another Health Care Service Request slip to

17   RN Powell, saying he was out of medication and needed badly to be seen.” (Am. Compl. at 8, Ex. A.-

18   18.)

19          On May 13, 2019, Doctor Kokor sent Plaintiff to the Adventist Health Hospital for five days in

20   order to receive a breathing treatment that was not available at California Substance Abuse and

21   Treatment Facility and State Prison, Corcoran. (Id., Ex. A-19.)

22          The hospital produced Plaintiff’s active diagnosis as Valley Fever (pulmonary

23   coccidioidomycosis, bilateral pneumonia, reactive IgG and IgM, and sepsis which was present on

24   admission.

25          Doctor Kokor and Registered Nurse Powell’s failure to turn Plaintiff over to a higher level of

26   care and to leave him in an adequate recovery center until he healed constitutes criminal negligence.

27   (Id., Exs, A-20, A-21, A-22.)

28

                                                          4
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 5 of 12



1           Plaintiff contends Doctor Kokor failed to properly supervise Registered Nurse Powell to ensure

2    that he was referred to a doctor prior to his deterioration and resulting diagnosis.

3           On August 2, 2019, healthcare appeals registered nurse G. Fajardo interviewed Plaintiff and

4    reviewed documentation which noted negative test results for coccidioidomycosis, and the inability to

5    diagnose Plaintiff’s condition was known to Doctor Kokor and Registered Nurse Powell. However,

6    Plaintiff suffered from mid-April to May 13, 2019, with the pneumonia, reactive IgG and IgM, and

7    Sepsis POA. Therefore, appeals reviewers G. Fajardo, Clarence Cryer and S. Gates are responsible for

8    the denial of Plaintiff’s adequate medical treatment and violated California Penal Code section 2652.

9    Plaintiff’s appeal was denied.

10          Chief Executive Officer Clarence Cryer reviewed the decision by Fajardo and had the authority

11   to correct the malpractice of Defendants, but he failed to do so.

12          On November 7, 2019, Policy Risk and Management Officer S. Gates denied Plaintiff’s health

13   care appeal at the final level of review.

14                                                      III.

15                                                DISCUSSION

16          A.      Deliberate Indifference to Serious Medical Need

17          A prisoner’s claim of inadequate medical care does not constitute cruel and unusual punishment

18   in violation of the Eighth Amendment unless the mistreatment rises to the level of “deliberate

19   indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting

20   Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for deliberate indifference requires

21   Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that failure to treat a prisoner’s

22   condition could result in further significant injury or the ‘unnecessary and wanton infliction of pain,’”

23   and (2) “the defendant’s response to the need was deliberately indifferent.” Jett, 439 F.3d at 1096. A

24   defendant does not act in a deliberately indifferent manner unless the defendant “knows of and

25   disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

26   “Deliberate indifference is a high legal standard,” Simmons, 609 F.3d at 1019; Toguchi v. Chung, 391

27   F.3d 1051, 1060 (9th Cir. 2004), and is shown where there was “a purposeful act or failure to respond

28   to a prisoner’s pain or possible medical need” and the indifference caused harm. Jett, 439 F.3d at 1096.

                                                          5
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 6 of 12



1           Negligence or medical malpractice do not rise to the level of deliberate indifference. Broughton

2    v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-106). “[A]

3    complaint that a physician has been negligent in diagnosing or treating a medical condition does not

4    state a valid claim of medical mistreatment under the Eighth Amendment. Medical malpractice does

5    not become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at 106;

6    see also Anderson v. County of Kern, 45 F.3d 1310, 1316 (9th Cir. 1995). Even gross negligence is

7    insufficient to establish deliberate indifference to serious medical needs. See Wood v. Housewright,

8    900 F.2d 1332, 1334 (9th Cir. 1990). Additionally, a prisoner’s mere disagreement with diagnosis or

9    treatment does not support a claim of deliberate indifference. Sanchez v. Vild, 891 F.2d 240, 242 (9th

10   Cir. 1989).

11          Further, a “difference of opinion between a physician and the prisoner—or between medical

12   professionals—concerning what medical care is appropriate does not amount to deliberate indifference.”

13   Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v. Vild, 891 F.2d at 242, overruled

14   in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082–83 (9th Cir. 2014); Wilhelm v. Rotman,

15   680 F.3d 1113, 1122–23 (9th Cir. 2012) (citing Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1986)).

16   Rather, Plaintiff “must show that the course of treatment the doctors chose was medically unacceptable

17   under the circumstances and that the defendants chose this course in conscious disregard of an excessive

18   risk to [his] health.” Snow, 681 F.3d at 988 (citing Jackson, 90 F.3d at 332) (internal quotation marks

19   omitted).

20          Plaintiff fails to state a cognizable claim for relief under the Eighth Amendment. Plaintiff

21   contends that Doctor Kokor and Registered Nurse Powell delayed in sending him to the hospital.

22          Even if Plaintiff had attributed, or could attribute any delay to Doctor Kokor and/or Registered

23   Nurse Powell, delay, alone, does not constitute deliberate indifference. See Hallett v. Morgan, 296

24   F.3d 732, 745-46 (9th Cir. 2002) (to establish a claim of deliberate indifference arising from delay in

25   providing care, a plaintiff must show that the delay was harmful); see also Reyes v. Brown, No. 16-

26   CV-84 JLS (BLM), 2018 WL 1905459, at *6 (S.D. Cal. Apr. 23, 2018) (finding allegations of delay

27   between prisoner's initial treatment, follow-up, and surgical referral insufficient to support an Eighth

28   Amendment violation). Plaintiff’s factual allegations fail to plausibly show that Doctor Kokor or

                                                         6
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 7 of 12



1    Registered Nurse Powell acted with deliberate indifference to Plaintiff's serious medical needs. Iqbal,

2    556 U.S. at 678. At most, Plaintiff's Complaint alleges either negligence or a difference of opinion

3    between Plaintiff and Defendants Kokor and Powell as to the testing and/or appropriate course of

4    treatment. Neither scenario, however, plausibly supports an Eighth Amendment violation. See

5    Toguchi, 391 F.3d at 1058 (“[A] mere difference of medical opinion ... [is] insufficient, as a matter of

6    law, to establish deliberate indifference.”) (internal citation omitted). Plaintiff’s simple belief that he

7    should have received a more immediate intervention and/or a different course of diagnostic or

8    treatment does not by itself give rise to an Eighth Amendment claim. See Vaught v. Miranda, CIV S-

9    10-1108 DAD P, 2012 WL 525573, at *11 (E.D. Cal. Feb. 16, 2012), aff'd, 502 Fed. Appx. 709 (9th

10   Cir. 2013) (“Plaintiff's belief that he should have received a MRI is no more than a difference of

11   opinions between plaintiff and the defendants who provided and/or reviewed his medical treatment.”);

12   Estelle, 429 U.S. at 107 (“A medical decision not to order an X-ray, or like measures, does not

13   represent cruel and unusual punishment.”); Lively v. Tovar, 11cv153-LAB (MDD), 2012 WL 838483,

14   at *5 (S.D. Cal. Feb. 14, 2012) (“Even if [p]laintiff's self-diagnosis were correct, this would not

15   amount to deliberate indifference.”). Accordingly, Plaintiff fails to state a cognizable claim for

16   deliberate indifference.

17          B.      Review of Health Care Inmate Appeals

18          There is no vicarious liability for civil rights violations. Ashcroft v. Iqbal, 556 U.S. at 676-77;

19   Jones v. Williams, 297 F.3d at 934; Peralta v. Dillard, 744 F.3d 1076, 1085-86 (9th Cir. 2014). In

20   addition, the Due Process Clause protects persons against deprivations of life, liberty, or property; and

21   those who seek to invoke its procedural protection must establish that one of these interests is at

22   stake.” Wilkinson v. Austin, 545 U.S. at 221. Plaintiff does not a have protected liberty interest in the

23   processing his appeals, and therefore, he cannot pursue a claim for denial of due process with respect

24   to the handling or resolution of his appeals. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)

25   (citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)). Similarly, Plaintiff may not impose

26   liability on a defendant simply because he or she played a role in processing or responding to

27   Plaintiff’s inmate appeals. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (because an

28   administrative appeal process is only a procedural rights, no substantive right is conferred, no due

                                                          7
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 8 of 12



1    process protections arise, and the “failure to process any of Buckley’s grievances, without more, is not

2    actionable under section 1983.”); Dragasits v. Yu, No. 16-CV-1998 BEN (JLB), 2017 WL 3141802, at

3    *14 (S.D. Cal. July 24, 2017) (collecting cases relying on Ramirez v. Galaza, 334 F.3d 850 to hold

4    that a “prison official’s mere administrative review of a prisoner’s health care appeal cannot serve as

5    the basis of the official’s liability under § 1983”); Bell v. California Dep't of Corr. & Rehab., No. 14-

6    CV-1397-BEN-PCL, 2016 WL 8736865, at *7 (S.D. Cal. Mar. 29, 2016) (finding that because

7    plaintiff’s complaint only involved defendants' roles in administrative review of his inmate appeals,

8    their actions did “not create liability under § 1983”). Thus, in general, denying a prisoner's

9    administrative grievance does not cause or contribute to the underlying violation. George v. Smith,

10   507 F.3d 605, 609 (7th Cir. 2007); Hernandez v. Cate, 918 F.Supp.2d 987, 1018 (C.D. Cal. 2013).
11          However, if an appellate reviewer denies an appeal of an ongoing medical issue it may subject
12   him/her to liability for deliberate indifference under the Eighth Amendment. Jett v. Penner, 439 F.3d
13   1091, 1098 (9th Cir. 2006). Nonetheless, if the prison official merely signed off on an appeal of a
14   discrete medical issue, such an allegation does not, by itself, constitute deliberate indifference. See
15   Peralta v. Dillard, 744 F.3d at 1086-87 (finding no liability for a prison official who reviewed
16   plaintiff's inmate appeal, even though the official was a supervisor of dental staff, this official did not
17   independently review plaintiff's claims or read plaintiff's medical charts before signing off on
18   plaintiff's second-level review).
19          As an initial matter, Plaintiff has failed to demonstrate that either Doctor Kokor or Registered
20   Nurse Powell were deliberately indifferent to his medical needs, and by extension neither Defendants
21   Fajardo, Cryer, and/or Gates can be liable for denying an inmate appeal about the issue. Further,
22   Plaintiff has not pled that Defendants provided direct medical care to him or saw him for treatment. In
23   addition, Plaintiff has not alleged that Defendants Cryer and Gates were personally involved in any
24   decisions about the appropriate course of Plaintiff’s treatment. Thus, Plaintiff has failed to
25   demonstrate, how Defendants participated in, knew of, or reasonably should have known of any
26   constitutional injury. See Farmer v. Brennan, 511 U.S. at 837 (to be liable for a claim of deliberate
27   indifference, “the official must both be aware of facts from which the inference could be drawn that a
28

                                                          8
      Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 9 of 12



1    substantial risk of serious harm exists, and he must also draw the inference”); Gibson v. Cnty. of

2    Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002) (even if a prison official should have been aware of the

3    risk, if he “was not, then [he] has not violated the Eighth Amendment, no matter how severe the risk”),

4    overruled on other grounds by Castro v. Cnty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016).

5    Accordingly, Plaintiff fails to state a cognizable claim against Defendants Fajardo, Cryer, and Gates.

6           C.      Violation of California Penal Code

7           Plaintiff alleges that Defendants violated California Penal Code Sections 2652. However,

8    criminal statutes do not generally provide a private cause of action or a basis for civil liability. See

9    Ellis v. City of San Diego, 176 F.3d 1183, 1189 (9th Cir. 1999) (concluding that the District Court

10   properly dismissed claims premised on violations of the California Penal Code because they did not

11   create enforceable individual rights). The Court has reviewed the criminal statutes in question and

12   finds that Plaintiff cannot sue for damages under California Penal Code Section 2652. See Lopez v.

13   Cate, No. 1:10–cv–01773–AWI–SKO PC, 2013 WL 239097, at p. *12 (E.D. Cal. Jan. 22, 2013)

14   (inmate cannot maintain claims for violation of Penal Code Sections 2650 through 2653 as there is no

15   private right of action therein); Johnson v. Reddy, No. 2:12–cv–1843 KJN P, 2013 WL 3070624, at p.

16   *2 (E.D. Cal. June 17, 2013) (finding that civil enforcement was unavailable to the plaintiff based on

17   alleged violations of Penal Code Sections 2650 and 2652).

18                                                      IV.

19               FAILURE TO OBEY COURT ORDER AND FAILURE TO PROSECUTE

20          Here, the Court screened Plaintiff’s first amended complaint, and on November 16, 2020, an

21   order issued providing Plaintiff with the legal standards that applied to his claims, advising him of the

22   deficiencies that needed to be corrected, and granting him leave to file an amended complaint within

23   thirty days. (ECF No. 13.) Plaintiff did not file a second amended complaint. Therefore, on February

24   25, 2021, the Court ordered Plaintiff to show cause within fourteen (14) days why the action should not

25   be dismissed. (ECF No. 18.) Plaintiff failed to respond to the February 21, 2021 order.

26          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules or

27   with any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

28   within the inherent power of the Court.” The Court has the inherent power to control its docket and

                                                         9
     Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 10 of 12



1    may, in the exercise of that power, impose sanctions where appropriate, including dismissal of the

2    action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

3            A court may dismiss an action based on a party’s failure to prosecute an action, failure to obey

4    a court order, or failure to comply with local rules. See, e.g. Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

5    Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61

6    (9th Cir. 1992) (dismissal for failure to comply with an order to file an amended complaint); Carey v.

7    King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring

8    pro se plaintiffs to keep court apprised of address); Malone v. United States Postal Serv., 833 F.2d 128,

9    130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d

10   1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).

11           “In determining whether to dismiss an action for lack of prosecution, the district court is required

12   to consider several factors: ‘(1) the public’s interest in expeditious resolution of litigation; (2) the court’s

13   need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

14   disposition of cases on their merits; and (5) the availability of less drastic sanctions.’ ” Carey, 856 F.2d

15   at 1440 (quoting Henderson, 779 F.2d at 1423). These factors guide a court in deciding what to do, and

16   are not conditions that must be met in order for a court to take action. In re Phenylpropanolamine (PPA)

17   Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006) (citation omitted).

18           In this instance, the public’s interest in expeditious resolution of the litigation and the Court’s

19   need to manage its docket weigh in favor of dismissal. In re Phenylpropanolamine (PPA) Products

20   Liability Litigation, 460 F.3d at 1226. Plaintiff was ordered to file an amended complaint within thirty

21   days of November 16, 2020 and has not done so. Accordingly, the operative pleading is the October

22   30, 2020 first amended complaint which has been found not to state a cognizable claim. Plaintiff’s

23   failure to comply with the order of the Court by filing an amended complaint hinders the Court’s ability

24   to move this action towards disposition.         This action can proceed no further without Plaintiff’s

25   compliance with the order and his failure to comply indicates that Plaintiff does not intend to diligently

26   litigate this action.

27           Since it appears that Plaintiff does not intend to litigate this action diligently there arises a

28   rebuttable presumption of prejudice to the defendants in this action. In re Eisen, 31 F.3d 1447, 1452-53

                                                           10
     Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 11 of 12



1    (9th Cir. 1994). The risk of prejudice to the defendants also weighs in favor of dismissal.

2           The public policy in favor of deciding cases on their merits is greatly outweighed by the factors

3    in favor of dismissal. It is Plaintiff’s responsibility to move this action forward. In order for this action

4    to proceed, Plaintiff is required to file an amended complaint curing the deficiencies in the operative

5    pleading. Despite being ordered to do so, Plaintiff did not file an amended complaint or respond to the

6    order to show cause and this action cannot simply remain idle on the Court’s docket, unprosecuted. In

7    this instance, the fourth factor does not outweigh Plaintiff’s failure to comply with the Court’s orders.

8           Finally, a court’s warning to a party that their failure to obey the court’s order will result in

9    dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone,

10   833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The Court’s November 16, 2020 order requiring

11   Plaintiff to file an amended complaint expressly stated: “If Plaintiff fails to file an amended complaint

12   in compliance with this order, the Court will recommend to a district judge that this action be

13   dismissed consistent with the reasons stated in this order.” (ECF No. 13.) In addition, the Court’s

14   February 25, 2021, order specifically stated: “ Plaintiff shall show cause why this action should not be

15   dismissed for failure to state a cognizable claim, failure to comply with a court order, and failure to

16   prosecute. Failure to comply with this order will result a recommendation to dismiss the action.”

17   (ECF No. 18.) Thus, Plaintiff had adequate warning that dismissal would result from his

18   noncompliance with the Court’s order.

19                                                        V.

20                               CONCLUSION AND RECOMMENDATION

21          The Court has screened Plaintiff’s complaint and found that it fails to state a cognizable claim.

22   Plaintiff has failed to comply with the Court’s order to file an amended complaint or respond to the

23   Court’s order to show why the action should not be dismissed. In considering the factors to determine

24   if this action should be dismissed, the Court finds that this action should be dismissed for Plaintiff’s

25   failure to state a cognizable claim, failure to obey the November 16, 2020 and February 21, 2021 orders,

26   and failure to prosecute this action.

27          Accordingly, it is HEREBY ORDERED that the Clerk of Court is directed to randomly assign a

28   Fresno District Judge to this action.

                                                          11
     Case 1:20-cv-01324-NONE-SAB Document 20 Filed 03/22/21 Page 12 of 12



1             Further, it is HEREBY RECOMMENDED that this action be DISMISSED for Plaintiff’s failure

2    to state a claim, failure to comply with a court order, and failure to prosecute.

3             This Findings and Recommendation is submitted to the district judge assigned to this action,

4    pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen (14) days of

5    service of this Recommendation, Plaintiff may file written objections to this findings and

6    recommendation with the Court. Such a document should be captioned “Objections to Magistrate

7    Judge’s Findings and Recommendation.” The district judge will review the magistrate judge’s Findings

8    and Recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file

9    objections within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,

10   772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
12   IT IS SO ORDERED.

13   Dated:     March 22, 2021
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         12
